DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of Applicant’s claim for priority as a continuation of parent U.S. application No. 15/966,321 filed on April 30, 2018, which claims the benefit of Korean Patent Application No. 10-2017-0057291, filed on May 8, 2017.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on November 11, 2020 and December 31, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the prior of record does not disclose a display device comprising the combination of: 
an encapsulation unit disposed on the light-emitting element, wherein the encapsulation unit comprises a plurality of inorganic encapsulation layers and at least one organic encapsulation layer, 

first and second routing lines respectively electrically connected to the first touch electrode or second touch electrode and disposed along a side surface of the inorganic encapsulation layer covering a side surface of the organic encapsulation layer,
 wherein the first and second routing lines are disposed on different planes so as to overlap each other and are electrically connected to each other through a routing contact hole in the non-active area.

The cited art of record on the PTO-892 do not alone, or combination, read upon the elements of independent claim 1. For example, while Huh (US 2015/0220191 A1) discloses an encapsulation layer (Fig. 2, sealant, #500, upper substrate, #300; Detailed Description, [0042-0043]) multiple routing lines (Fig. 5, touch signal lines, #411/421) and contact holes (Fig. 3, contact hole, #40), it does not disclose the structural limitations of “first and second routing lines respectively electrically connected to the first touch electrode or second touch electrode and disposed along a side surface of the inorganic encapsulation layer covering a side surface of the organic encapsulation layer” and “wherein the first and second routing lines are disposed on different planes so as to overlap each other and are electrically connected to each other through a routing contact hole in the non-active area.”.
The reference of Zeng (US 2018/0059862 A1) was cited for being in the similar field of OLED devices with an encapsulation layer (Fig.2-4, Detailed Description, [01020], thin film encapsulation layer, #30) and including routing lines (Fig. 4, touch control lines, #61). However, Zeng does not cure the deficiency of Huh because it also does not disclose the relational limitations regarding the first and second routing lines such as “first and second routing lines respectively electrically connected to the first touch electrode or second touch electrode and disposed along a side surface of the inorganic encapsulation layer covering a side surface of the organic encapsulation layer” and “wherein the first 
Furthermore, it would not have been obvious to one of ordinary skill in the art to have modified the combination of Huh and Zeng in order to arrive at the claimed invention with the remaining cited prior art. The reason for this is because there is no teachings, suggestion or motivation to arrange the routing lines and contact holes in the non-active area in such a way to arrive at the particular limitation of first and second routing lines respectively connected to the first touch electrode or second touch electrode and disposed along a side surface of the inorganic encapsulation layer covering a side surface of the organic encapsulation layer. Furthermore, there is no teaching suggestion or motivation to provide the routing lines to be disposed on different planes so as to overlap each other and to be electrically connected to each other through a routing contact hole in the non-active area.
The other cited references are noted in the PTO-892 as they are relevant to Applicant’s Invention as a whole but also do not teach or render obvious the limitations of claim 1. It is also noted that claims 1-12 of the Instant Invention are also patentably distinct from claims 1-28 of parent application 15/966,321, now issued as U.S. Patent 10,892,304 B2. As such, claim 1 is free of and unobvious over the prior art and is allowed. The remaining claims are dependent off of claim 1 and are allowed as a result of their dependencies. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KWIN XIE whose telephone number is (571)272-7812. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on (571)272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KWIN XIE/Primary Examiner, Art Unit 2626